OSBORN, Chief Justice,
concurring.
I concur.
The term “injury sustained in the course of employment” is defined in Tex.Rev.Civ.Stat.Ann. art. 8309, sec. 1 (Vernon Supp. 1987), to include “injuries of every kind and character having to do with and originating in the work, business, trade or profession of the employer received by an employee while engaged in or about the furtherance of the affairs or business of his employer whether upon the employer’s premises or elsewhere.”
That language establishes two requirements in order for a worker to recover *36benefits under the statute. First, the injury must have occurred while the claimant was engaged in or about the furtherance of his employer’s affairs or business. Second, the claimant must show that injury was of a kind and character that had to do with and originated in the employer’s work, trade, business or profession. The Supreme Court of Texas has recognized this two-prong test on many occasions. Deatherage v. International Insurance Co., 615 S.W.2d 181 (Tex.1981); Biggs v. United States Fire Insurance Company, 611 S.W.2d 624 (Tex.1981); Texas Employers’ Insurance Association v. Page, 553 S.W.2d 98 (Tex.1977); Shelton v. Standard Insurance Company, 389 S.W.2d 290 (Tex.1965); Texas General Indemnity Company v. Bottom, 365 S.W.2d 350 (Tex.1963); Smith v. Texas Employers’ Ins. Ass’n., 129 Tex. 573, 105 S.W.2d 192 (1937). In this case, the only question is with regard to the first requirement, that being that the claimant was engaged in or about the furtherance of his employer’s affairs or business when the injury occurred.
This Court has followed those cases in several instances where the employee sustained an injury off the employer’s premises and when the travel doctrine was not relied upon. In Price v. American Home Assurance Company, 562 S.W.2d 7 (Tex.Civ.App.-El Paso 1977, writ ref’d n.r.e.), we relied in part upon three writ refused cases to conclude that an employee who worked twenty-five hours in a twenty-eight-hour period and had an accident when she fell asleep did not sustain such injury while engaged in the business of her employer. Further, in Thomas v. Travelers Insurance Company, 423 S.W.2d 359 (Tex.Civ.App.-El Paso 1967, writ ref’d), this Court found that an employee who died in a fire at his home was not engaged in the furtherance of his employer’s business even though he was at the time “on call.” That decision was based in part upon this Court’s decision in Wallace v. Texas Indemnity Ins. Co., 94 S.W.2d 1201 (Tex.Civ.App.-El Paso 1936, writ ref’d), where an employee died in a bunkhouse fire. The Court concluded that Mr. Wallace while on his own time “was not engaged in the work of his employer” even though he was on the employer’s premises at the time of the fire. Like this case, none of those cases involved questions of an employee while engaged in travel for his employer, as in Texas Employers’ Insurance Association v. Dryden, 612 S.W.2d 223 (Tex.Civ.App.-Beaumont 1980, writ ref’d n.r.e.); or on an assignment away from his regular place of employment for his employer, as in Aetna Casualty & Surety Company v. Orgon, 721 S.W.2d 572 (Tex.App.-Austin 1986, writ ref’d n.r.e.); or the “access doctrine,” as in Texas Compensation Insurance Company v. Matthews, 519 S.W.2d 630 (Tex.1974); and they did not involve a question of a strain on the job which subsequently resulted in a heart attack, as in Baird v. Texas Employers Insurance Association, 495 S.W.2d 207 (Tex.1973). If the Worker’s Compensation Act said “while engaged or after being engaged” in the furtherance of the affairs or business of his employer, we would have no hesitance in permitting a recovery of death benefits. The statute does not so provide.
In RepublicBank Dallas, N.A. v. Interkal, Inc., 691 S.W.2d 605 (Tex.1985), we were again reminded:
“Courts must take statutes as they find them. More than that, they should be willing to take them as they find them. They should search out carefully the in-tendment of a statute, giving full effect to all of its terms. But they must find its intent in its language and not elsewhere. ... They are not responsible for omissions in legislation. They are responsible for a true and fair interpretation of the written law. It must be an interpretation which expresses only the will of the makers of the law, not forced nor strained, but simply such as the words of the law in their plain sense fairly sanction and will clearly sustain.”
In this case, counsel for Appellant acknowledged in oral argument, as the facts clearly reflect, that Mr. Lujan was not, at the time of the fire which caused his death, engaged in the furtherance of his employer’s affairs or business. Based upon those *37facts and the statute as written, recovery must be denied.